Title: To George Washington from William Watson, 23 December 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 23 December 1775

The bearer Capt. Samuel Jackson comes with six prosoners, a Midshipman & five Sailors put by Capt. Talbot of the Nigar Frigate on board the Brigantne Peter, which Brigtn. was taken by sd Frigate about 18 days ago, near the Island of Barmudas, and orderd into Boston—This Brigantine was Retaken last Wednesday by our people, and was bra’t into this Port—Capt. Jackson the Bearer of this will acquaint your Excellency with the particulars, as he had a principal hand in retakeing her—This Mr Jackson is a Zealous, Active, Worthy Friend to his Country, and has been principal in takeing all the prizes which have been brought into this Port by private Vessels—Jacob Taylor a friend & relative of this Mr Jackson was mate on board Capt. Martindale who was taken by the Enemy some time since (for which I am sincerely sorry) has a Large Family & in poor

circumstances which must suffer much unless some way can be devised for his Redemption—I am very unwilling to give your Excellency Trouble, and must ask your pardon, when I at the very earnest request of Taylors Friends & unhappy Family, Ask your Excelly whether it an’t possible to exchange Mr Curtis the Midshipman for Taylor, and when I entreat your Excellency to interpose in behalf of this miserable Family & of an unhappy man, who has Conducted with Dignity, & has been very active in the noble Cause in which we are engaged, from the begining. I am your Excellencys much obliged most humble Servant

William Watson

